                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAI‘I

TERESA JEAN MOORE,                              Case No. 19-cv-00039-DKW-RT

              Appellant,                        Bankr. No. 17-01311

       vs.                                      ORDER DISMISSING CASE

HOWARD M.S. HU,

              Appellee.




      Pursuant to the Court’s oral ruling during the June 10, 2019 hearing on this

matter, and consistent with the hearing minutes (EP, Dkt. No. 8), this matter is

DISMISSED without prejudice for Appellant’s failure to prosecute her appeal by

not adhering with the Court’s April 5, 2019 Order setting a briefing schedule (EO,

Dkt. No. 6) and for Appellant’s failure to comply with the Court’s May 30, 2019

Order to Show Cause (Dkt. No. 7).

      IT IS SO ORDERED.

      Dated: June 12, 2019 at Honolulu, Hawai‘i.




                                          /s/ Derrick K. Watson
                                          Derrick K. Watson
                                          United States District Judge
